
	
		I
		111th CONGRESS
		1st Session
		H. R. 2844
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Kind (for
			 himself, Mr. Braley of Iowa,
			 Mr. Blumenauer,
			 Mr. Walz, and
			 Mr. Inslee) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to create
		  a value indexing mechanism for the physician work component of the Medicare
		  physician fee schedule.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Payment Improvement Act of
			 2009.
		2.Value index under
			 the Medicare physician fee schedule
			(a)In
			 generalSection 1848(e)(5) of
			 the Social Security Act (42 U.S.C. 1395w–4(e)) is amended by adding at the end
			 the following new paragraph:
				
					(6)Value
				index
						(A)In
				generalThe Secretary shall determine a value index for each fee
				schedule area. The value index shall be the ratio of the quality component
				under subparagraph (B) to the cost component under subparagraph (C) for that
				fee schedule area.
						(B)Quality
				component
							(i)In
				generalThe quality component shall be based on a composite score
				that reflects quality measures available on a State or fee schedule area basis.
				The measures shall reflect health outcomes and health status for the Medicare
				population, patient safety, and patient satisfaction. The Secretary shall use
				the best data available, after consultation with the Agency for Healthcare
				Research and Quality and with private entities that compile quality
				data.
							(ii)RequirementIn
				establishing the quality component under this subparagraph, the Secretary shall
				take into account the following:
								(I)Hospital
				readmission rates.
								(II)Hospital
				emergency department utilization for ambulatory care-sensitive
				conditions.
								(III)Hospital
				admissions for ambulatory care-sensitive conditions.
								(IV)Mortality
				amenable to health care.
								(V)Other items
				determined appropriate by the Secretary.
								(iii)EstablishmentThe
				quality component for each fee schedule area shall be the ratio of the quality
				score for such area to the national average quality score.
							(iv)ApplicationIn
				the case of a fee schedule area that is less than an entire State, if available
				quality data is not sufficient to measure quality at the sub-State level, the
				quality component for a sub-State fee schedule area shall be the quality
				component for the entire State.
							(C)Cost
				component
							(i)In
				generalThe cost component shall be total annual per beneficiary
				Medicare expenditures under part A and this part for the fee schedule area. The
				Secretary may use total per beneficiary expenditures under such parts in the
				last two years of life as an alternative measure if the Secretary determines
				that such measure better takes into account severity differences among fee
				schedule areas.
							(ii)EstablishmentThe
				cost component for a fee schedule area shall be the ratio of the cost per
				beneficiary for such area to the national average cost per
				beneficiary.
							.
			(b)Conforming
			 amendmentsSection 1848 of the Social Security Act (42 U.S.C.
			 1395w–4) is amended—
				(1)in subparagraph
			 (b)(1)(C), by striking geographic and inserting
			 geographic and value; and
				(2)in subsection
			 (e)—
					(A)in paragraph
			 (1)—
						(i)in
			 the heading, by inserting and value after geographic;
						(ii)in
			 subparagraph (A), by striking clause (iii) and inserting the following new
			 clause:
							
								(iii)a value index
				(as defined in paragraph (6)) applicable to physician
				work.
								;
						(iii)in
			 subparagraph (C), by inserting and value after
			 geographic in the first sentence;
						(iv)in
			 subparagraph (D), by striking physician work effort and
			 inserting value;
						(v)by
			 striking subparagraph (E); and
						(vi)by
			 striking subparagraph (G);
						(B)by striking
			 paragraph (2) and inserting the following new paragraph:
						
							(2)Computation of
				geographic and value adjustment factorFor purposes of subsection
				(b)(1)(C), for all physicians’ services for each fee schedule area the
				Secretary shall establish a geographic and value adjustment factor equal to the
				sum of the geographic cost-of-practice adjustment factor (specified in
				paragraph (3)), the geographic malpractice adjustment factor (specified in
				paragraph (4)), and the value adjustment factor (specified in paragraph (5))
				for the service and the area.
							;
				and
					(C)by striking
			 paragraph (5) and inserting the following new paragraph:
						
							(5)Physician work
				value adjustment factorFor purposes of paragraph (2), the
				physician work value adjustment factor for a service for a fee
				schedule area, is the product of—
								(A)the proportion of
				the total relative value for the service that reflects the relative value units
				for the work component; and
								(B)the value index
				score for the area, based on the value index established under paragraph
				(6).
								.
					(c)Availability of
			 quality component prior to implementationThe Secretary of Health
			 and Human Services shall make the quality component described in section
			 1848(c)(6)(B) of the Social Security Act, as added by subsection (a), for each
			 fee schedule area available to the public by not later than January 1,
			 2011.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to the Medicare physician fee schedule for 2012 and
			 each subsequent year.
			
